                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

PLANNED PARENTHOOD OF                              )
TENNESSEE AND NORTH                                )
MISSISSIPPI, et al.,                               )
                                                   )
     Plaintiffs,                                   )          NO. 3:20-cv-00740
                                                   )
v.                                                 )          JUDGE CAMPBELL
                                                   )          MAGISTRATE JUDGE NEWBERN
HERBERT H. SLATERY, et al.,                        )
                                                   )
     Defendants.                                   )


                                              ORDER

        Pending before the Court is Plaintiffs’ Motion for a Telephonic Status Conference (Doc.

 No. 21). Through the Motion, Plaintiffs request a telephonic conference to discuss scheduling

 matters in this case. Due to a criminal bench trial and other scheduled matters, the Court is

 unable to set a telephone conference this week. Plaintiffs’ reply brief is due September 25, 2020,

 and the Court intends to rule on the motion for temporary restraining order shortly after that date.

 In the meantime, the parties should consider preparing for the preliminary injunction hearing by

 conducting depositions of those witnesses they intend to call at the hearing.

        It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00740 Document 26 Filed 09/21/20 Page 1 of 1 PageID #: 725
